



THIRD AMENDMENT TO CREDIT AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is entered into as
of June 24, 2019 among Qorvo, Inc., a Delaware corporation (the “Borrower”), the
Guarantors party hereto, the Lenders party hereto, and Bank of America, N.A., as
Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement
(as defined below).


RECITALS
WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders
are parties to that certain Credit Agreement, dated as of December 5, 2017 (as
amended or modified from time to time, the “Credit Agreement”);
WHEREAS, the Borrower has requested amendments to the Credit Agreement as set
forth herein; and
WHEREAS, the Lenders are willing to agree to such amendments as set forth
herein.
NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
AGREEMENT


1.    Amendments to Credit Agreement.
(a)    The following definitions are added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


(b)    The definition of “Delayed Draw Availability Period” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:
“Delayed Draw Availability Period” means, with respect to the Delayed Draw
Commitments, the period from and including the Closing Date to the earliest of
(a) December 31, 2019, (b) the Maturity Date, (c) the date of termination of the
Delayed Draw Commitments pursuant to Section 2.06 and (d) the date of
termination of the commitment of each Lender to make Loans pursuant to
Section 9.02.


1

--------------------------------------------------------------------------------







(c)    Section 2.06(b) of the Credit Agreement is hereby amended to read as
follows:


(b)    Upon each Borrowing of the Delayed Draw Term Loan, the Aggregate Delayed
Draw Commitments will be reduced by the amount of such Borrowing. The unfunded
Aggregate Delayed Draw Commitments shall automatically terminate on December 31,
2019.


(d)    The following new Section 11.20 is hereby added to the Credit Agreement
immediately following Section 11.19 to read as follows:


Section 11.20. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Contract or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):


In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.




2.    Effectiveness; Conditions Precedent. This Agreement shall be effective
upon:


(a)    Agreement. Receipt by the Administrative Agent of executed counterparts
of this Agreement properly executed by each Loan Party, the Required Lenders and
each Lender with a Delayed Draw Commitment.


(b)    Opinions of Counsel. Receipt by the Administrative Agent of customary
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the date hereof.


(c)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, in form and substance reasonably satisfactory to the
Administrative Agent:


2

--------------------------------------------------------------------------------







(i)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, (or a certification that such Loan Party has not modified its
Organization Documents since such documents were delivered to the Administrative
Agent on the Closing Date and such Organization Documents remain in full force
and effect) and certified by a secretary, assistant secretary or Responsible
Officer of such Loan Party to be true and correct as of the date hereof;


(ii)    customary closing certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement;
and


(iii)    certifications as of a recent date by the appropriate Governmental
Authority evidencing that each Loan Party is duly organized or formed, validly
existing and in good standing (if applicable) in its state of organization or
formation.


(d)    KYC Information.


(i)    Upon the reasonable request of any Lender made at least ten days prior to
the date hereof, receipt by such Lender of the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act, in each
case at least five days prior to the date hereof.
(ii)    Upon the request of any Lender made at least five days prior to the date
hereof, if the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, receipt by the Administrative Agent of a
Beneficial Ownership Certification in relation to the Borrower.
(e)    Attorney Costs. The Borrower shall have paid all reasonable and
documented out-of-pocket fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent), plus such additional amounts of such fees, charges and
out-of-pocket disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings to the extent such incurred and estimated fees, charges and
disbursements are invoiced to the Company prior to the date hereof (provided
that such estimate shall not thereafter preclude a final settling of accounts
between the Borrower and the Administrative Agent).


3.    Authority/Enforceability. Each Loan Party represents and warrants as
follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Agreement.
(b)    This Agreement has been duly executed and delivered by such Loan Party
and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, subject to applicable Debtor Relief Laws and to
general principles of equity.


3

--------------------------------------------------------------------------------





(c)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by such Loan Party of this Agreement.
(d)    The execution and delivery of this Agreement does not (i) contravene the
terms of its organizational documents or (ii) violate any law.
4.    Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants to the Lenders that after giving effect to this
Agreement (a) the representations and warranties set forth in Article VI of the
Credit Agreement or in any other Loan Document or which are contained in any
document furnished at any time under or in connection therewith are true and
correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date (provided that if any such representation and warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects on such respective dates) and (b) no event has occurred
and is continuing which constitutes a Default.
5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Agreement by facsimile or other secure electronic
format (.pdf) shall be effective as an original.


6.    GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
7.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
8.    Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.
9.    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
[signature pages follow]




4

--------------------------------------------------------------------------------






Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.




BORROWER:


QORVO, INC.


By: /s/ Mark J. Murphy 
Name: Mark J. Murphy
Title: Chief Financial Officer


GUARANTORS:


AMALFI SEMICONDUCTOR, INC.




By: /s/ Mark J. Murphy
Name: Mark J. Murphy
Title: President


 
QORVO CALIFORNIA, INC.




By: /s/ Mark J. Murphy 
Name: Mark J. Murphy
Title: Chief Financial Officer


 
QORVO OREGON, INC.




By: /s/ Mark J. Murphy
Name: Mark J. Murphy
Title: Chief Financial Officer


 
QORVO US, INC.




By: /s/ Mark J. Murphy
Name: Mark J. Murphy
Title: Vice President


 
RFMD, LLC




By: /s/ Mark J. Murphy
Name: Mark J. Murphy
Title: Manager


 
QORVO TEXAS, LLC




By: /s/ James Klein 
Name: James Klein
Title: Manager








--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent




By: /s/ Brenda Schriner 
Name: Brenda Schriner
Title: Vice President










--------------------------------------------------------------------------------







LENDERS:
BANK OF AMERICA, N.A.,
as a Lender, L/C issuer and Swing Line Lender




By: /s/ Thomas M. Paulk
Name: Thomas M. Paulk
Title: Senior Vice President












--------------------------------------------------------------------------------






 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By: /s/ Lacy Houston
Name: Lacy Houston
Title: Managing Director












--------------------------------------------------------------------------------






 
TD BANK, N.A.
as a Lender




By: /s/ M. Bernadette Collins
Name: M. Bernadette Collins
Title: Senior Vice President












--------------------------------------------------------------------------------






 
MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender




By: /s/ George Stoecklein
Name: George Stoecklein
Title: Managing Director










--------------------------------------------------------------------------------






 
PNC BANK, NATIONAL ASSOCIATION
as a Lender




By: /s/ Krutesh Trivedi  
Name: Krutesh Trivedi
Title: VP










--------------------------------------------------------------------------------






 
BANK OF THE WEST,
as a Lender




By: /s/ John DeLaittre   
Name: John DeLaittre
Title: Director










--------------------------------------------------------------------------------






 
BRANCH BANKING AND TRUST COMPANY,
as a Lender




By: /s/ Steven Thompson
Name: Steven Thompson
Title: Vice President








